Citation Nr: 0029347	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for joint space narrowing of the left knee with 
arthralgia.

3.  Entitlement to a disability evaluation in excess of 10 
percent for joint space narrowing of the right knee with 
arthralgia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1987.       

In a January 1988 rating decision, service connection was 
established for chronic low back pain.  A noncompensable 
disability evaluation was assigned.    A June 1989 rating 
decision assigned a 10 percent evaluation to the lumbosacral 
strain.  In a December 1991 rating decision, the RO assigned 
a 20 percent evaluation to the service-connected lumbosacral 
strain.   

In an August 1988 rating decision, the RO granted service 
connection for narrowing of the joint spaces of the knees and 
assigned a noncompensable evaluation.

In June 1998, the veteran filed a claim for an increased 
evaluation for the low back and knee disabilities.  This 
matter is before the Board of Veterans' Appeals (the Board) 
on appeal of subsequent rating decisions of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (the RO).  
A November 1998 rating decision denied a disability rating in 
excess of 20 percent for the veteran's service-connected back 
disability.  In a May 1999 rating decision, the RO assigned a 
10 percent evaluation to the joint space narrowing of the 
left knee with arthralgia and a 10 percent evaluation to 
joint space narrowing of the right knee with arthralgia.   

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 10 percent for joint space narrowing 
of the left and right knees with arthralgia is still before 
the Board for appellate review.  

The Board notes that the November 1998 RO rating decision 
also denied entitlement to an increased evaluation for 
service-connected hearing loss.  The veteran did not appeal 
that determination.  Consequently, this issue is not before 
the Board for appellate review. 
 

FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
principally manifested by subjective complaints of chronic 
pain and stiffness and objective findings of abnormal 
mobility, severe limitation of flexion with pain, limitation 
of lateral flexion with pain, paraspinal muscle spasms, pain 
to palpation of the lumbar muscles, flattening of the lumbar 
spine, and X-ray findings of degenerative disc disease at L5-
S1 and degenerative facet arthritis at L4-5 and L5-S1.    

2.  Joint space narrowing of the left knee with arthralgia is 
principally manifested by X-ray findings of mild narrowing of 
the medial joint compartment and limitation of flexion to 135 
degrees with pain on motion; there is no objective evidence 
of instability or subluxation of the knee joint.  

3.  Joint space narrowing of the right knee with arthralgia 
is principally manifested by X-ray findings of mild narrowing 
of the medial joint compartment and limitation of flexion to 
135 degrees with pain on motion; there is no objective 
evidence of instability or subluxation of the knee joint.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7 4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for joint space narrowing of the left knee with 
arthralgia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5260 (1999).  

3.  The criteria for a disability evaluation in excess of 10 
percent for joint space narrowing of the right knee with 
arthralgia have not been met.  38 U.S.C.A. § 1155 (West 1991) 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected lumbosacral strain and 
joint space narrowing of the left and right knees.  In the 
interest of clarity, the Board will first review the law and 
regulations applicable to all three claims.  The Board will 
then analyze the issues on appeal.  

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6 (1999).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999). 

Rating musculoskeletal disabilities

Diagnostic Code 5010 [arthritis due to trauma, substantiated 
by X-ray findings] indicates that the arthritis due to trauma 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis is rated 
under Diagnostic Code 5003.   

Pursuant to Diagnostic Code 5003 [degenerative arthritis], 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999). 

In the absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999). 

Duty to assist/standard of review

VA has a duty to assist the veteran in developing the facts 
pertinent to his claim. See 38 U.S.C.A. § 5107(a).  In this 
case, there is ample medical and other evidence of record, 
the veteran has been provided with a VA orthopedic 
examination in March 1999, and he presented testimony before 
a hearing officer at the RO in March 1999.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim. Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Additional law and VA regulations will be discussed where 
appropriate below.




CONTINUED ON NEXT PAGE


1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran had a long history of low back pain during 
service.  As was indicated in the Introduction, service 
connection was granted for chronic low back pain in a January 
1988 RO rating decision.

A VA spine examination was completed in August 1993.  The 
veteran reported that he frequently noticed spasms of the 
muscles in this low back and stated that his back felt stiff 
most of the time.  On examination, a mild degree of spasm was 
noted in the lumbar area.  The diagnosis was chronic 
recurrent lumbar strain and history of recurrent muscle spasm 
of the back.

A June 1998 examination report by Dr. P.B. indicates that the 
veteran reported having chronic recurrent back pain involving 
the low dorsal spine.  He reported having progressive 
worsening of pain with his work activities particularly when 
he worked 10 hour shifts.  The veteran stated that his 
lifestyle beyond work was limited because of back stiffness 
and discomfort.  Examination revealed that the veteran had 
protected back activity and limitation of motion in both 
flexion and extension.  He did not have a striking deformity 
or list.  Neurological examination was entirely normal in the 
lower extremities with symmetric reflexes and strong muscles 
to manual testing.  X-ray examination revealed significant 
degenerative disc disease with spurring at L5-S1 and disc 
space narrowing at L4-5 as the most prominent abnormal 
levels.  Dr. P.B. indicated that the veteran's back pain 
appeared primarily on the basis of degenerative arthritic 
changes in his facet joints and there was no strong clinical 
evidence of nerve pinch.  A Magnetic Resonance Imaging (MRI) 
revealed degenerative changes at L4-5 and L5-S1 with a 
bulging left-sided disc at L5-S1.  

A July 1998 VA examination report indicates that the veteran 
reported that it was difficult to move his back quickly and 
his back hurt more severely after he completed his eight hour 
shift at work.  Driving a car bothered his back so much that 
he had to stretch for five minutes after he got out of the 
car.  He could no longer hunt, coach Little League or be 
active in the Boy Scouts because of the level of activity 
that was required.  The veteran indicated that Motrin and 
Ibuprofen were prescribed for his back, but did not help.  

Physical examination revealed that the veteran walked with a 
guarded gait.  He got onto and off the examination table with 
much groaning.  In a standing position, the veteran had 
minimal paraspinal muscle spasm.  Range of motion of the 
lumbar spine was lateral flexion to 25 degrees, rotation to 
30 degrees, posterior extension to 35 degrees, and anterior 
flexion to 45 degrees with a marked increase in paraspinal 
muscle spasm.  The impression was chronic lumbosacral strain 
with limitation of range of motion.  A July 1998 X-ray 
examination report revealed degenerative disc disease with 
probable mild diffuse decreased disc heights most notably at 
the lowest segments and degenerative facet arthritis.  

A March 1999 VA examination report indicates that the 
veteran's claims folder and medical records were reviewed.  
It was noted that the veteran had been laid off from his job 
in November 1998.  The veteran reported that he started 
working for another company; it was lighter work than his 
prior job and he was able to sit down for part of the time.  
He worked ten hour shifts four days a week.  The examiner 
noted that the veteran had undergone a neurosurgery consult 
in March 1999 and chronic low back pain with no evidence of 
lumbar disc syndrome was diagnosed.  The examiner noted that 
the veteran had an MRI in August 1998 which showed a bulging 
disc on the left at L5-S1 without nerve compression.  The 
examiner noted that the location of the veteran's pain was in 
the lumbosacral area.  The veteran reported taking Tylenol 
for the pain; muscle relaxants were not helpful.  The veteran 
stated that he did not do recreational walking, jogging, or 
running because of back and knee pain.  He indicated that he 
had been active in sports but has not done any of those 
activities since 1987.  

Examination revealed that the veteran moved slowly and his 
stance was with the body slightly flexed forward.  He dressed 
and undressed slowly.  The veteran walked carefully and 
slowly; he took short steps.  There was flattening of the 
lumbar spine and he carried his body with slight anterior 
flexion most of the time.  Range of motion of the back was 
flexion to 55 degrees, extension to 35 degrees, lateral 
flexion to 30 degrees on each side, and rotation to 30 
degrees on each side. The impression, in pertinent part, was 
low back pain.  
   
A March 1999 clinical record from the neurosurgery clinic 
indicates that the veteran had excellent motor function.  He 
was able to walk on his toes and heels.  There was no 
significant pain on straight leg raising.  Range of motion of 
the lumbar spine was restricted.  There was some pain to 
palpation of the lumbar muscles and lower thoracic area.  
There were no muscle spasms.  The impression was low back 
pain without evidence of lumbar disc syndrome.  The veteran 
was advised to continue with back exercises; Robaxin and 
Tylenol were prescribed.  

At a hearing before the RO in March 1999, the veteran stated 
that he had daily back pain, muscles spasms, stiffness, and 
discomfort.  [hearing transcript, pages 3 and 5].  He had 
problems lifting things weighing more than thirty pounds, 
bending over to tie his shoes, and standing for long periods 
of time.  [page 3].  

Relevant Law and Regulations

Specific schedular criteria for evaluating a back disability

The veteran's service-connected lumbosacral strain is 
currently evaluated by the RO as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295  [lumbosacral 
strain].  Under Diagnostic Code 5295, a noncompensable 
evaluation is assigned for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion, and a 20 percent evaluation is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Under the provisions of Diagnostic Code 5292 [limitation of 
motion of the lumbar spine], a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (1999). 


Analysis

Rating under Diagnostic Code 5295 

As noted above, the RO has seen fit to rate the veteran's low 
back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, lumbosacral strain.  As an initial matter, the Board 
will explore whether this is the proper diagnostic code.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Applying the criteria found in Diagnostic Code 5295, the 
medical evidence shows that the veteran's disability is 
principally manifested by chronic pain on motion, muscle 
spasm, and limitation of motion.  Such symptoms and diagnosis 
are consistent with the rating criteria found in Diagnostic 
Code 5295.  Although there is evidence of degenerative disc 
disease, there is no evidence of lumbar disc syndrome, nerve 
compression, or abnormal neurological findings in the lower 
extremities.  Indeed, as indicated above, the medical 
evidence, including recent examination reports, fail to 
disclose a neurological component to the veteran's service-
connected low back disorder.  Indeed, lumbar disk syndrome 
was specifically not found during the March 1999 VA 
examination.  Moreover, the most common diagnosis has been 
lumbosacral strain.  Thus, the Board finds that the veteran's 
service-connected low back disability is more appropriately 
rated under Diagnostic Code 5295 [lumbosacral strain] rather 
than under Diagnostic Code 5293 [intervertebral disc 
syndrome].  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record demonstrates that the veteran's disability picture 
more nearly approximates the criteria required for the 40 
percent evaluation under Diagnostic Code 5295.  As noted 
above, a 40 percent evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

There are objective findings of marked limitation of forward 
bending in the standing position.  The July 1998 VA 
examination report indicates that anterior flexion was to 45 
degrees with a marked increase of paraspinal muscle spasms.  
Upon VA examination in March 1999, flexion of the lumbar 
spine was to 55 degrees.  There is evidence of limited 
lateral flexion as well.  The July 1998 VA examination report 
indicates that lateral flexion was to 25 degrees.  The March 
1999 VA examination report indicates that lateral flexion was 
to 30 degrees. 

There are findings of narrowing or irregularity of the joint 
spaces of the lumbar spine.  The June 1998 examination report 
by Dr. P.B. indicates that X-ray examination revealed 
significant degenerative disc disease with spurring at L5-S1 
and disc space narrowing at L4-5.  MRI revealed degenerative 
changes at L4-5 and L5-S1 with a bulging left-sided disc at 
L5-S1.  

There is objective evidence of abnormal mobility on forced 
motion.  The June 1998 examination report indicates that the 
veteran had protected back activity.  The July 1998 VA 
examination report indicates that the veteran walked with a 
guarded gait.  The March 1999 VA examination report indicates 
that the veteran moved slowly with the body slightly flexed 
forward.  He dressed and undressed slowly.  The veteran 
walked carefully and slowly; he took short steps.  There was 
flattening of the lumbar spine.   

The evidence of record demonstrates that the veteran has 
subjective complaints of pain which are supported by 
objective findings.  The examination reports show that the 
veteran reported having chronic back pain.  The veteran 
stated that his back pain worsened after working 8 to 10 
hours and limited his activities after work.  He indicated 
that he was unable to perform activities such as jogging, 
running, hunting, or coaching little league due to the back 
disability.  The evidence of record shows that the veteran 
took pain medication for the pain, but it did not help.  
There are objective findings of back pain due to the service-
connected lumbosacral strain.  As noted above, the June 1998 
examination report indicates that Dr. P.B. noted that the 
veteran had protected back activity.  Dr. P.S. indicated that 
the veteran's back pain appeared to be primarily due to the 
degenerative arthritic changes in the facet joints.  The June 
1998 VA examination report indicates that the veteran moved 
on and off the examination table with much groaning.  He 
walked with a guarded gait.

The Board is of course aware that the veteran disability does 
not encompass all of the criteria for a 40 percent rating 
under Diagnostic Code 5295.  However, such is not required.  
See 38 C.F.R. § 4.21 (1999), see also 38 C.F.R. § 4.7, supra. 

In short for the reasons and bases expressed above the Board 
finds that the symptomatology due to the lumbosacral strain 
more nearly approximates the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.  Therefore, a 40 
percent disability evaluation under Diagnostic Code 5295 is 
warranted.    

Other potential Diagnostic Codes

The veteran's service-connected lumbar spine disability may 
also be rated under Diagnostic Code 5003 [degenerative 
arthritis] and Diagnostic Code 5292 [limitation of motion of 
the lumbar spine], since there is evidence of degenerative 
arthritis and limitation of motion of the lumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5292.  However, 
a 40 percent disability evaluation is the highest scheduler 
rating under these diagnostic codes.  Thus, a higher 
disability evaluation under these diagnostic codes is not 
possible.    

The service-connected lumbar spine disability may also 
arguably be rated under Diagnostic Code 5293, [intervertebral 
disc syndrome], since there are X-ray findings of 
degenerative disc disease.  Under Diagnostic Code 5293, a 60 
percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.  

However, as discussed above, there is no evidence of 
pronounced disc syndrome with persistent symptoms compatible 
with sciatic neuropathy, absent ankle jerk, or other 
neurological findings appropriate to the site of the disc 
with little intermittent relief.  In fact, there is no 
objective evidence of any abnormal neurological findings 
appropriate to the site of the diseased discs.  Review of the 
record reveals that the June 1998 examination by Dr. P.B. 
indicates that there was no strong clinical evidence of a 
nerve pinch.  Neurological examination was normal.  The March 
1999 VA examination report indicates that examination 
revealed that the veteran had bilateral Achilles and plantar 
reflexes.  The examiner noted that the MRI findings in August 
1998 did not reveal evidence of nerve compression.  A March 
1999 VA neurosurgery clinical record indicates that the 
veteran had excellent motor function.  There was no evidence 
of lumbar disc syndrome.  Thus, the Board finds that the 
preponderance of the evidence is against the assignment of a 
60 percent rating  under Diagnostic Code 5293.  

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  However, since a 40 percent 
evaluation has been granted for the veteran's service-
connected low back disability, and since this is the maximum 
available schedular rating under Diagnostic Code 5295, the 
veteran is not entitled to a higher rating pursuant to 38 
C.F.R. §§ 4.40 and 4.45.  See the Court's holding in Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Conclusion

In summary, a 40 percent disability evaluation is warranted 
for the service-connected lumbosacral strain, for the reasons 
and bases described above.  The Board concludes that the 
evidence supports the veteran's claim for an increased 
disability evaluation.  The benefit sought on appeal is 
accordingly granted.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for joint space narrowing of the left knee with 
arthralgia.

3.  Entitlement to a disability evaluation in excess of 10 
percent for joint space narrowing of the right knee with 
arthralgia.

Factual Background

Because of the similar nature of these two service-connected 
disabilities, a joint factual background will be provided.

The veteran's service medical records reveal bilateral knee 
complaints at various times.  Service connection was granted 
in an August 1988 RO rating decision.
  
An April 1998 X-ray examination of the knees revealed mild 
narrowing of the medial joint compartment of the knee.  A May 
1998 VA treatment record reflects a diagnosis of probable 
anterior patellofemoral pain without physical findings.  

In a June 1998 examination report, Dr. P.B. stated that the 
veteran reported having worsening discomfort, pain and 
stiffness in the knee.  The veteran described popping, 
catching, and giving-way symptomatology, worse in the right 
knee than the left.  The veteran stated that he took 
Ibuprofen for the knees, but it did not give him good pain 
relief.  Examination revealed that the veteran had strong 
quadriceps.  It was noted that the joints that were capable 
of good range of motion.  X-ray examination revealed very 
mild joint space narrowing on the left knee medial 
compartment more than the right.  

A July 1998 VA examination report indicates that the veteran 
stated that his knees ached most of the time, more so in the 
moist weather.  He indicated that he was able to walk, but he 
could not jog or run.  Physical examination revealed that the 
veteran walked with a guarded gait.  There was full range of 
motion of flexion and extension of the knees.  There was no 
effusion of the knee joint.  The patella moved freely without 
crepitation.  When stressing the knee joint, there was no 
loss of internal stability.  The veteran was able to do a 
full deep knee bend but with a great deal of difficulty and 
complaint of his knees hurting.  No significant disability 
was noted.  

At a hearing before the RO in March 1999, the veteran stated 
that he had steady pain in his knees every day.  [hearing 
transcript, page 8].  He took Tylenol 3 for the knee pain.  
[page 8].  He had locking in the knees, more in the right 
than the left.  [page 8].  He had instability in the knees 
every three months.  [page 9].    

A March 1999 VA orthopedic examination report indicates that 
the veteran reported that it was difficult for him to kneel 
with pressure on either kneecap.   He stated that the knees 
popped with extension, especially the right knee, and there 
was pain with extension.  It was very difficult for the 
veteran to squat.  Examination revealed that the veteran did 
not appear in acute distress but he moved slowly.  He walked 
carefully and slowly.  He was able to walk on his heels and 
toes and he was able to squat half way down with hand 
support.  He took short steps when walking.  Examination of 
the knees revealed no swelling or tenderness.  Movement of 
the patella did not produce pain or grinding.  Each knee 
flexed to 135 degrees.  Extension was to zero degrees.  The 
collateral ligaments were strong.  There was no laxity.  
Drawer tests were negative.  The cruciate ligaments were 
intact.  There was no subluxation or laxity of either joint.   
He had no right patellar reflex.  He had a left patellar 
reflex and bilateral Achilles and plantar reflexes.  The 
diagnosis, in pertinent part, was bilateral arthralgia of the 
knees.  

Relevant Law and Regulations

Specific schedular criteria for evaluating knee disability

The veteran's knee disabilities are rated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 [limitation of 
flexion of leg]. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee. 
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment. 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

Analysis

The Board will address each issue in turn.

Joint space narrowing of the left knee with arthralgia

Schedular considerations

The RO has rated the veteran's joint space narrowing of the 
left knee with arthralgia under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 [limitation of flexion of the leg].  The RO 
assigned a 10 percent evaluation to the left knee disability.   

The Board finds that the veteran's left knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5260.  There is X-ray evidence of mild joint 
space narrowing of the left knee.  As will be discussed 
below, the evidence of record shows that the veteran has 
impairment of the left knee which is manifested by limitation 
of motion with pain.  The Board finds that Diagnostic Code 
5260 is the most appropriate.

Rating under Diagnostic Code 5260

The medical evidence of record shows that the veteran's 
flexion of the left knee has ranged from 135 degrees to full 
flexion.  The March 1999 VA examination report indicates that 
the flexion of the left knee was to 135 degrees.  See 
38 C.F.R. § 4.71, Plate II.  Thus, a disability evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5260.  

Application of other diagnostic codes

The Board finds that the preponderance of evidence is against 
a disability evaluation in excess of 10 percent under 
Diagnostic Code 5261 [limitation of extension of the leg], 
since there is no medical evidence of limitation of extension 
of the left knee.  The medical evidence of record shows that 
the veteran has full range of extension of the left knee.  VA 
examination reports dated in 1998 and 1999 indicate that 
extension of the left knee was to zero degrees.  See 
38 C.F.R. § 4.71, Plate II.  Thus, a higher disability 
evaluation is not possible under Diagnostic Code 5261.  

There are no objective findings of any significant left knee 
instability, laxity or subluxation.  The July 1998 VA 
examination report indicates that there was no evidence of 
instability.  The March 1999 VA examination report indicates 
that the collateral and cruciate ligaments were intact.  
There was no subluxation, laxity, or instability upon 
examination.  The Board has taken into consideration the 
veteran's statements to the effect that his knee is 
occasionally unstable.  However, the objective medical 
evidence of record demonstrates no instability or laxity.  
The Board places greater weight of probative value on the 
objective medical evidence, which includes two VA examination 
reports.  Thus, the Board finds that Diagnostic Code 5257 
[other impairment of the knee] is not for application in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

The Board further finds that VAOPGCPREC 23-97 and VAOGCPREC 
9-98 are not for application, since there is no evidence of 
instability of the left knee in addition to the findings of 
limitation of motion and arthritis.    

Finally, Diagnostic Codes 5256 [ankylosis of knee], 5258 
[dislocated semilunar cartilage] and 5259 [removal of 
semilunar cartilage] are obviously inapplicable based on the 
evidence in this case, and the veteran does not contend 
otherwise.

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca, 8 Vet. App. at 204-207.  As noted above, the 
veteran is assigned a 10 percent evaluation under Diagnostic 
Code 5260 [limitation of flexion of the leg], so these 
regulations apply.   

The medical evidence of record shows that the veteran has 
complaints of knee pain and that he tales pain medication.  
The veteran's subjective complaints of pain are supported by 
objective medical evidence.  The July 1998 VA examination 
report indicates that the veteran had great difficulty with 
the deep knee bend and complained of his knees hurting.  
However, while there is evidence of knee pain, the Board 
finds that the evidence of record does not demonstrate any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40 and 4.45.  There is no evidence of 
atrophy, generalized muscle weakness, wasting, or deformity 
of the left knee or leg.  The June 1998 examination report 
indicates that the veteran had strong quadriceps; the veteran 
had strong muscles to manual testing.  

In short, there is no evidence of additional loss of motion, 
weakness, incoordination, fatigability and the like of such 
severity that an additional disability over and above the 
currently assigned 10 percent may be assigned under 38 C.F.R. 
§§ 4.40 and 4.45.  Although the Board has no reason to doubt 
the veteran's statements that his activities are limited due 
to the left knee disability, the currently assigned 10 
percent disability evaluation is intended to compensate him 
for such loss. 
 
Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected joint space narrowing of the left 
knee with arthralgia is not warranted under Diagnostic Code 
5260 for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for an 
increased evaluation.  The benefit sought on appeal is 
denied.    

Joint space narrowing of the right knee with arthralgia

At the outset of its discussion of this issue, the Board 
wishes to emphasize that its analysis will be completely 
independent of that employed with respect to the previous 
issue, entitlement to an increased disability rating for the 
veteran's service-connected left knee disability.  
Nevertheless, since the medical history and the schedular 
criteria to be employed are virtually identical, in order to 
simplify the decision duplication of certain aspects of the 
discussion will be condensed.   

Schedular considerations


Initially, the Board finds that the veteran's left knee 
symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Code 5260.  See Butts and 
Pernorio, supra. 

Rating under Diagnostic Code 5260

In the present case, the medical evidence of record shows 
that the veteran's flexion of the right knee has ranged from 
135 degrees to full flexion.  The March 1999 VA examination 
report indicates that he veteran had flexion to 135 degrees.  
See 38 C.F.R. § 4.71, Plate II.  Thus, a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5260.  

Application of other diagnostic codes

For reasons which are identical to those expressed above with 
respect to the left knee disability, the Board believes that 
other diagnostic codes pertaining to the knee are not 
applicable in this case.  The Board also finds that 
VAOPGCPREC 23-97 and VAOGCPREC 9-98 are not for application, 
since there is no evidence of instability of the right knee 
in addition to the findings of limitation of motion and 
arthritis.    

DeLuca considerations

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy, generalized muscle weakness, 
wasting, or deformity of the right knee or leg.  The June 
1998 examination report indicates that the veteran had strong 
quadriceps and the veteran had strong muscles to manual 
testing.  here is no evidence of additional loss of motion, 
weakness, incoordination, fatigability and the like of such 
severity that an additional disability may be assigned under 
38 C.F.R. §§ 4.40 and 4.45.  
 
Conclusion

In summary, a disability evaluation in excess of 10 percent 
for the service-connected joint space narrowing of the right 
knee with arthralgia is not warranted under Diagnostic Code 
5260 for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for an 
increased evaluation.  The benefit sought on appeal is 
denied.    


ORDER

Entitlement to a 40 percent disability evaluation for 
lumbosacral strain is granted, subject to regulations 
governing the payment of monetary awards.

Entitlement to a disability evaluation in excess of 10 
percent for joint space narrowing of the left knee with 
arthralgia is denied.   

Entitlement to a disability evaluation in excess of 10 
percent for joint space narrowing of the right knee with 
arthralgia is denied.   



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 22 -


- 1 -


